Case 1:13-cr-00148-PKC Document 45 Filed 08/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee ee ee ee ee ee ee ee ee ee eee x
UNITED STATES OF AMERICA,

ORDER

— ¥. —

13 Cr. 148-01 (PKC)

KENNETH HOYT,
Defendant.

mma aa zx

The Court hereby authorizes the United States Marshals Service (the “Marshals Service’)
and the Bureau of Prisons (“BOP”) to use reasonable force necessary to remove the defendant,
Kenneth Hoyt, from the Metropolitan Correctional Center (“MCC”) to be presented in this

District, and thereafter for proceedings in United States v. Kenneth Hoyt, 13 Cr. 148-01 (PKC).

    

Dated: New York, New York
August (/ 2020
a Fe ge" we et a -_

 

“ ae i
THE HONORABLE P, KEVIN CASTEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
